The claimant in this case seeks an award for $2,020.47, which he claims is due by reason of the erroneous inheritance tax assessment in the estate of Augustus Albert Carpenter, deceased. The appraiser appointed by the County Court to fix the tax on decedent’s estate found that the total tax assessed against the estate to be $28,997.04. Claimant to secure his statutory discount paid to the County Treasurer, $27,547.19, which was the amount originally taxed, less than five per cent discount. The County Judge entered an order fixing the tax rate in accordance with the appraiser’s report and upon an appeal to the County Court from the order of the County Judge, the order was affirmed. An appeal was taken to the Supreme Court of the State of Illinois, and it found that the tax was excessive and erroneous. A new order fixing the tax rate was again entered by the County Court and this second order was appealed from to the Supreme Court and was found upon hearing to be excessive. A final order wras made hy the County Court in accordance with the directions of the Supreme Court which fixed the total tax at $26,870.23. Claimant contends that he is entitled to five per cent discount on the amount of this final order, by reason of his having paid the original tax assessed against the estate, within six months from the death of deceased. The State insists that claimant is not entitled to an allowance of five per cent discount on the amount of this final order, although they concede that there is a basis for claimant’s contention upon equitable grounds. In the case of Bartholomae v. State, 2Ct. of Cl. R, 306, where the same question arose this court held as follows: “It would seem that, inasmuch, as this erroneous tax was paid within the period whereby the five per cent discount was secured, that a like discount should be allowed upon the correct tax as fixed by the County Court, this being included in the money already paid, * * As heretofore stated, claimant paid $27,547.19, which was the original assessment, less the five per cent discount. If the correct assessment of $26,870.23 had been made in the first instance, claimant after deducting his five per cent discount would have paid $25,526.72. The difference in what he paid under the erroneous order and what he would have paid under corrected final order amounts to $2,020.47, and we believe that claimant is entitled to a, refund of this amount. We therefore make an award in favor of claimant for $2,020.47, -